DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110393810A).
Chen teaches a perfluorocarbon nanoprobe 19F magnetic resonance imaging that targets EGFR and its preparation method (paragraph 0006).  
(1) Lipid preparation: mix one or several phospholipid surfactants uniformly, dissolve them with chloroform or a mixed solvent of chloroform and methanol, add rhodamine and carboxy-polyethylene glycol-distearoyl phospholipid After carboxy-PEG-DSPE, the obtained surfactant is evaporated to dryness by a rotary evaporator, and dried in a vacuum oven at 40°C overnight, and finally dispersed in water by mechanical dispersion or ultrasonic vibration to obtain phospholipids A blend of surfactants. 
The phospholipid surfactant is selected from one or more of phosphatidylcholine liposomes, phosphatidylethanolamine liposomes, phosphatidylglycerol liposomes, phosphatidylserine or lecithin combination.  
The phosphatidylcholine liposomes include: dimyristoylphosphatidylcholine (DMPC), dilauroylphosphatidylcholine (DLPC), dipalmitoylphosphatidylcholine (DPPC), dioleoyl Phosphatidylcholine (DOPC), distearoylphosphatidylcholine (DSPC), diarachidoylphosphatidylcholine (DAPC) or palmitoyloleoylphosphatidylcholine (P0PC); the phosphatidylethanolamines Liposomes include: dipalmitoylphosphatidylethanolamine (DPPE), dilauroylphosphatidylethanolamine (DLPE), dimyristoylphosphatidylethanolamine (DMPE), dioleoylphosphatidylethanolamine (DOPE), 1,3_ Dipalmitoylphosphatidylethanolamine (1,3-DPPE), diphytylphosphatidylethanolamine (DpyPE) or 
(2) Preparation of perfluorocarbon nanoemulsion (emulsion): The perfluorocarbon (PFC), lipid, glycerin, and water are mixed uniformly with a probe in a certain proportion by ultrasonic, and then extruded by Avanti mini extruder to make the whole Fluorinated carbon (PFC) nanoemulsion.  
(3) The perfluorocarbon (PFC) described in step (2) is selected from brominated perfluorooctane (PF0B), perfluoro-15-crown-5 (PFCE), FC-3280 (C8F18) and FC-77 ( At least one of C8F16O).  See paragraphs 0009-0013.  
In Example 1, the phospholipid surfactant is a mixture of cholesterol, dipalmitoylphosphatidylethanolamine (DPPE), lecithin, carboxy-polyethylene glycol-distearoylphosphatidylethanolamine (carboxy-PEG-DSPE), The molar ratio between them is cholesterol: dipalmitoylphosphatidylethanolamine (DPPE): lecithin: carboxyl-polyethylene glycol-distearoylphosphatidylethanolamine: rhodamine=10:1:88.4:0.5:0.1 (paragraph 0032).  It is noted that lecithin comprises phosphatidylcholine.
Perfluorocarbons, lipids, and glycerol together account for 40% of the total mass, and water accounts for 60% of the total mass (paragraph 0033).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a phosphatidylglycerol such as DPPG for another phospholipid in the Example taught by Chen, so as to provide a phospholipid surfactant mix comprising phosphatidylcholine and phosphatidylglycerol liposomes to provide a nanoemulsion.  One would have been motivated to do so, with a reasonable expectation of success, because Chen specifically teaches that the lipid mixture may be a mix selected from phosphatidylcholine liposomes, phosphatidylethanolamine liposomes, phosphatidylglycerol liposomes, phosphatidylserine or lecithin in combination.  One could have readily selected from among the disclosed lipid surfactants with a reasonable expectation of success in providing a perfluorocarbon nanoemulsion. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 110393810A) in view of Borrelli et al. (Ultrason Sonochem., 2012, 19(1), p. 198-201).
The rejection over Chen is applied above.
With regard to claim 7, Chen does not specifically recite the oscillation time / power.
Borrelli teaches medically relevant microbubbles (MBs) are stabilized gaseous cavities with diameters in the range of 0.1 µm to 10 µm. Stabilization is achieved by encapsulating gas within shells comprised of protein, protein plus sugar, lipids, polymers, or combinations of these materials.  Detailed protocols for producing uniformly sized, n-decafluorobutane filled, MBs with shells formed from serum albumin and dextrose are taught.
Table 1 lists production parameters for MB protocols that yield high numbers of microbubbles with a desired diameter MB, in the range of 1 µm to 7 µm. Some protocols require one sonication step, others two.  Table 1 shows sonication step 1 including 250 or 300 W and sonication step 2 including 450 W and 30 second sonication steps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform mixing the perfluorocarbon emulsion via two ultrasonic oscillation .

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2007/0258908) in view of Unger (US 5,733,572).
Lanza teaches high-boiling liquid perfluorocarbon-based nanoparticles that further comprise a coating of lipid/surfactant and a target-specific ligand (paragraph 0022).
Emulsions of halocarbon-based nanoparticles can be prepared in a range of methods depending on the nature of the components to be included in the coating. In a typical procedure, used for illustrative purposes only, the following procedure is set forth: Perfluorooctylbromide (40% w/v, PFOB, 3M), and a surfactant co-mixture (2.0%, w/v) and glycerin (1.7%, w/v) is prepared where the surfactant co-mixture includes 64 mole % lecithin, 35 mole % cholesterol and 1 mole % dipalmitoyl-L-alpha-chloroform. A drug is suspended in methanol and added in titrated amounts between 0.01 and 5.0 mole % of the 2% surfactant layer, preferably between 0.2 and 2.0 mole %. The chloroform-lipid mixture is evaporated under reduced pressure, dried in a 50 C vacuum oven overnight and dispersed into water by sonication. The suspension is transferred into a blender cup with perfluorooctylbromide in distilled or deionized water and emulsified for 30 to 60 seconds. The emulsified mixture is transferred to a Microfluidics emulsifier (Microfluidics Co.) and continuously processed at 20,000 PSI for three minutes. The completed emulsion is vialed, blanketed with nitrogen and sealed with stopper crimp seal until use. A control emulsion can be prepared identically excluding the drug from the surfactant commixture. Particle sizes are determined in triplicate at 37 C. with a laser light scattering submicron particle size analyzer (Malvern Zetasizer 4, Malvern Instruments Ltd., Southborough, Mass.), which indicate tight and highly reproducible size distribution with average diameters less than 400 nm. Unincorporated drug can be removed by dialysis or ultrafiltration techniques. To provide the targeting ligand, an F(ab) fragment is coupled covalently to the phosphatidyl ethanolamine through a bifunctional linker in the procedure described above (paragraph 0038).  Rhodamine-labelled nanoparticles are taught in paragraph 0171.
Lanza does not teach a phosphatidylglycerol as one of the phospholipid surfactants, and does not teach ultrasonically mixing or extrusion of the perfluorocarbon emulsion.
Unger teaches gas and/or gaseous precursor filled microspheres, wherein said microspheres further comprise an effective amount of an active ingredient for topical or perfluorooctylbromide, and the microspheres may be formed from, e.g., a biocompatible lipid or polymer. The lipid may be in the form of a monolayer or bilayer, and the mono- or bilayer lipids may be used to form a series of concentric mono- or bilayers. Thus, the lipid may be used to form a unilamellar liposome (comprised of one monolayer or bilayer lipid), an oligolamellar liposome (comprised of two or three monolayer or bilayer lipids) or a multilamellar liposome (comprised of more than three monolayer or bilayer lipids). Preferably, the biocompatible lipid is a phospholipid (column 5-7).
Lipids may include DPPC, phosphatidylglycerol, cholesterol, etc. including combinations thereof (column 14-15).  DPPG is exemplified in Example 15.
The gas and gaseous precursor filled microspheres becomes stabilized when the stabilizing compounds described herein are employed; and the size of the microspheres can then be adjusted for the particular intended topical or subcutaneous application end use, although there is frequently no criticality in this regard. In any event, the size of the gas and gaseous precursor filled microspheres can be adjusted, if desired, by a variety of procedures including microemulsification, vortexing, extrusion, filtration, sonication, homogenization, repeated freezing and thawing cycles, extrusion under pressure through pores of defined size, and similar methods (column 10).
, phosphatidylethanolamine, phosphatidylglycerol liposomes, phosphatidylserine or lecithin in combination.  One could have readily selected from among the disclosed lipid surfactants with a reasonable expectation of success in providing a perfluorocarbon nanoemulsion. 
With regard to claims 2,3, 5 and 7, with regard to the ratio of lipids, solvents and perfluorocarbon, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the ratio of the components as a matter of routine experimentation in the preparation of fluorocarbon emulsions.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
It would have been further obvious to perform ultrasonic mixing and extrusion as a method by which to size the emulsions, as taught by Unger.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lanza et al. (US 2007/0258908) in view of Unger (US 5,733,572), in further view of Borrelli et al. (Ultrason Sonochem., 2012, 19(1), p. 198-201).
The rejection over Lanza and Unger is applied above.
With regard to claim 7, Lanza and Unger do not specifically recite the oscillation time / power.
Borrelli teaches medically relevant microbubbles (MBs) are stabilized gaseous cavities with diameters in the range of 0.1 µm to 10 µm. Stabilization is achieved by encapsulating gas within shells comprised of protein, protein plus sugar, lipids, polymers, or combinations of these materials.  Detailed protocols for producing uniformly sized, n-decafluorobutane filled, MBs with shells formed from serum albumin and dextrose are taught.
Table 1 lists production parameters for MB protocols that yield high numbers of microbubbles with a desired diameter MB, in the range of 1 µm to 7 µm. Some protocols require one sonication step, others two.  Table 1 shows sonication step 1 including 250 or 300 W and sonication step 2 including 450 W and 30 second sonication steps.
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform mixing the perfluorocarbon emulsion via two ultrasonic oscillation steps having first and second power wherein P2 is greater than P1 when the teachings of Lanza and Unger are taken in view of Borrelli.  One would have been motivated to do so, with a reasonable expectation of success, because Chen teaches that sonication, extrusion, etc. may be used for perfluorocarbon preparation, and Borrelli teaches that sonication power/times are used to optimize preparation protocols of perfluorocarbon 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618